Citation Nr: 1023471	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma (claimed as 
secondary to Agent Orange exposure).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2009 and March 2010, the undersigned Veteran's Law 
Judge (VLJ) remanded this case for further evidentiary 
development.  


FINDING OF FACT

The competent evidence of record clearly and unmistakably 
shows that asthma pre-existed active service and was not 
aggravated by active service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).

Here, a VCAA letter was sent to the Veteran in September 2006 
that provided information as to what evidence was required to 
substantiate the entitlement to service connection for asthma 
as secondary to Agent Orange exposure claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  The letter was sent prior to the 
initial RO decision in this matter.  This letter also 
explained how VA determines disability ratings and effective 
dates.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran was afforded VA examinations for 
his claimed asthma in July 2007, April 2009, and April 2010 
in which the examiner offered opinions with respect to the 
asthma disability.  Moreover, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Court) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Veteran is claiming entitlement to service connection for 
asthma, as secondary to Agent Orange exposure.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran contends that his asthma is 
due to exposure to Agent Orange exposure during active 
service.  In this vein, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  With the exception of certain respiratory cancers, 
a respiratory disorder, such as the claimed asthma, is not 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

In the present case, the Veteran contends that he is entitled 
to service connection for his asthma condition secondary to 
Agent Orange exposure.  Although the Veteran claimed in a 
June 2007 VA mental disorder examination to have served three 
months in the Republic of Vietnam, his service records fail 
to demonstrate any service in the Republic of Vietnam.  In 
fact, his DD 214 indicates no foreign service at all.  The 
Veteran's personnel records show service in Louisiana, 
Maryland, Missouri, and Alabama; again, no overseas service 
is shown.  Therefore, presumptive service connection on the 
basis of Agent Orange exposure does not operate here.  

Where the evidence, as here, does not warrant presumptive 
service connection, the Court has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The service treatment records include a July 1973 report of 
medical history showing that the Veteran had asthma as a 
child prior to 12 years of age, which he had since 
"outgrown."  Objective findings were normal at that time 
and he was deemed qualified for enlistment.  The records 
further reveal that the Veteran was seen in September 1974, 
January 1975, February 1975 and March 1975 with complaints of 
coughing and shortness of breath.  He was also seen on March 
4 and 14, 1975 for an upper respiratory infection.  The 
history reported on the March 4th visit indicated that the 
Veteran had no history of asthma.  Finally, the Veteran was 
seen in June 1975 for breathing problems and was diagnosed 
with chronic asthma with expiratory wheezes.  On his May 1975 
separation report of medical history, the Veteran denied 
asthma but reported experiencing shortness of breath.  
However, his objective separation examination noted that his 
lungs were normal.

Following his separation from service, there is no showing of 
complaints or treatment for any respiratory disorder until 
2005, when VA clinical records reference asthma.  Such 
records do not indicate the onset of the Veteran's 
respiratory problems, though a July 2004 chest x-ray showed 
no cardiopulmonary disease.  Moreover, the post-service 
clinical records did not reflect continuous symptoms.  For 
example, in an April 2005 VA report of treatment, the Veteran 
denied chest pain, shortness of breath, or coughing.

The Veteran was afforded a VA examination in June 2007.  At 
that time, the Veteran reported that he was diagnosed with 
asthma as a child at the age of six or seven.  He further 
indicated that he was fine for many years until 2003, when he 
developed shortness of breath with activity.  He reported 
that he experienced shortness of breath after walking 
approximately one mile.  He did not have to be hospitalized 
for his breathing difficulties, he did not require oxygen, 
and had not had periods of incapacitation due to his 
breathing.  He was diagnosed with asthma and chronic 
obstructive pulmonary disease (COPD), which the examiner 
explained would be evaluated after the Veteran's pulmonary 
function tests.  

The Veteran's June 2007 pulmonary function tests revealed an 
obstructive pattern with moderate impairment, concomitant 
restriction and air trapping could not be ruled out and there 
was no significant bronchodilator response.  Thus, the first 
element of service connection, the requirement of current 
disability, has been satisfied here.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether asthma or any other chronic respiratory 
disability existed prior to the Veteran's service.  In this 
regard, it is noted that a Veteran will be considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See, 38 U.S.C.A. § 1111.

Regarding aggravation, the evidence must demonstrate "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently.  Routen v. Brown, 10 Vet. App. 183, 
189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  
Moreover, the government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups during service of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying disability, as contrasted to the 
symptoms of that disability, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. 
App. 402 (1996). 

At an April 2009 VA examination, the Veteran reported the 
history of an asthma diagnosis as a child of age seven, 
stating that he was seen in the emergency room several times 
as a child for asthma attacks.  He reported to the examiner 
that he didn't have any flare-ups of asthma in the military.  
Rather, he indicated that his asthma started flaring up again 
around 2000 or 2001.  He stated that he only develops 
symptoms when he walks a mile and a half, and that the 
weather aggravated his asthma.  The diagnosis was stable 
asthma without wheezing, sputum, or hemoptysis.  The examiner 
opined that it was less likely than not that the Veteran's 
asthma was related to his military service since the Veteran 
experienced no flare-ups during his military time and had no 
manifestations following his separation from service until 
2001 or 2002.  The Board notes that the examiner did not 
review the claims file.

In assessing whether the Veteran was in sound condition upon 
entry to service, it is again noted that his enlistment 
examination in 1973 revealed normal findings.  

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  In order to 
determine whether that presumption may be rebutted, the Board 
must next determine if the record contains clear and 
unmistakable evidence of a preexisting injury or disease 
prior to service.  In this case, such evidence does exist 
within the claims file.  Again, as detailed above, the 
service treatment records reflect that the Veteran had a 
childhood diagnosis of asthma which apparently resolved by 
the time the Veteran was 12 years old.  

The Board notes that the appeal was remanded in March 2010 in 
order for the examiner to review the claims file and render 
an opinion as to whether or not the Veteran's asthma was 
related to service; or if the asthma preexisted service if it 
had increased in severity due to service.  

In an April 2010 VA opinion, the examiner from the April 2009 
VA examination opined after reviewing the Veteran's claims 
file that the Veteran's current asthma and COPD were less 
likely than not clearly and unmistakably increased in 
severity by the Veteran's military service.  The examiner 
stated that the Veteran's asthma pre-existed service because 
he had it as a child, and that there was no evidence to 
indicate that the Veteran's asthma flared-up more in the 
military.  

It is acknowledged that the Veteran's reported history of the 
pre-existence of a disease or injury does not itself 
constitute notation of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  Overall, however, the Veteran's 
statements provided while receiving in-service treatment, 
coupled with the VA examiner's remarks in February 2010, are 
found to constitute clear and unmistakable evidence that 
asthma pre-existed active service.  Thus, the first prong of 
rebutting that presumption has been met.  Moreover, in this 
case, the evidence clearly and unmistakably shows that the 
preexisting asthma disability was not aggravated by active 
service.  Again, the VA examiner made this specific finding 
in April 2010.  In doing so, he stated that Veteran's asthma 
preexisted service as he had it as a child, and that there 
was no evidence to indicate that the Veteran's asthma flared-
up more in the military.  As this conclusion was reached 
following a review of the record and after an objective 
evaluation of the Veteran, it is found to be highly 
probative.  Moreover, no other medical evidence of record 
refutes that finding.   Additionally, following separation 
from service in 1975, the record is absent any documented 
treatment referable to asthma until 2006.  By the Veteran's 
own statements to the VA examiners his asthma did not bother 
him during service or following service until around 2000-
2002.  Thus the clinical record does not demonstrate that any 
permanent worsening of the pre-existing asthma disorder 
occurred in service. 

In sum, then, the evidence of record here clearly and 
unmistakably indicates that the preexisting asthma disability 
was not aggravated by active service.  As such, both criteria 
necessary to rebut the presumption of soundness have been 
satisfied.  Accordingly, the Veteran is not found to be sound 
on entry.  As a consequence, in order to achieve service 
connection, the evidence must show that his preexisting 
asthma disability was aggravated, or made permanently worse, 
by active service.  As already discussed, the evidence here 
does not demonstrate in-service aggravation and therefore the 
claim must be denied.  

The Board acknowledges that the Veteran himself believes that 
his current asthma disability was related to his claimed 
Agent Orange exposure in service.  However, as stated above, 
the Veteran was not exposed to Agent Orange as he had no 
service in the Republic of Vietnam.  Additionally, while able 
to report observable symptoms, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to the complex question of 
medical causation in this case.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Moreover, to the extent that 
the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) can be interpreted to enable a lay person to speak 
as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall 
leading to a broken leg, the question of causation here 
involves a more complex relationship that the Veteran is not 
competent to address.

In conclusion, there is no support for a grant of service 
connection for an asthma disability.  The preponderance of 
the evidence is against the claim; therefore, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Service connection for asthma is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


